—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 9, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and bail jumping, and sentencing him to concurrent terms of 4 years to life and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s observed furtive actions at a Port Authority bus departure gate provided an objective, credible reason for the drug interdiction team officer to inquire regarding defendant’s identity and destination (People v Hollman, 79 NY2d 181, 185). Defendant’s agreement to speak with the officer and both his verbal and physical responses, gave rise to the officer’s exercise of the common law right of inquiry, based upon a founded suspicion that criminality was afoot (People v De Bour, 40 NY2d 210, 223). Defendant’s subsequent consent to the officer’s request to look into the bag he carried, grounded in defendant’s insistence that the bag was not his, cannot reasonably be viewed as coerced by any prior police action or question (see, People v Gonzalez, 39 NY2d 122, 128-130). Lawful questioning within the close confines of a bus, which culminates in the surrender of contraband, is not tantamount to a seizure (Matter of Gissette Angela P., 80 NY2d 863, affg 172 AD2d 117, 119).
We have considered defendant’s additional arguments and find them to be without merit. Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.